    Case 19-00026-SMT   Doc 90    Filed 06/11/20 Entered 06/11/20 13:01:41   Desc Main
                                  Document Page 1 of 7
The document below is hereby signed.

Signed: June 11, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     NATIONAL EMERGENCY MEDICINE           )       Case No. 19-00026
     ASSOCIATION,                          )       (Chapter 7)
                                           )
                        Debtor.            )

                       MEMORANDUM DECISION AND ORDER
              DISAPPROVING THE TRUSTEE’S PROPOSAL TO COLLECT
             A 5% COMMISSION WITH RESPECT TO THE DISBURSEMENT
         OF THE ESTATE’S SURPLUS FUNDS TO THREE NONPROFIT ENTITIES

          This memorandum decision and order addresses the issue of

     whether Bryan Ross, the Chapter 7 trustee, is entitled to receive

     a 5% commission on surplus funds that are to be distributed to

     three nonprofit entities selected to receive the surplus funds in

     lieu of the debtor, which is being dissolved.

                                               I

                                          FACTS

          The court has directed that, in lieu of the debtor, three

     nonprofit entities, (1) Headwaters Relief Organization

     Incorporated, (2) HOPE Animal-Assisted Crisis Response, and (3)

     Joseph’s House, Inc., shall receive the surplus estate funds

     remaining in this case after payment of allowed claims of
Case 19-00026-SMT   Doc 90   Filed 06/11/20 Entered 06/11/20 13:01:41   Desc Main
                             Document Page 2 of 7


creditors and allowed administrative claims.            The agreed order

(Dkt. No. 79) approving the distribution of surplus funds to

those three nonprofit entities ordered “that the Trustee prepare

and file Articles of Dissolution on behalf of the Debtor

contemporaneously with filing of final decree for this case.”

However, the trustee’s special counsel’s fee application (Dkt.

No. 76) reveals that she filed the articles of dissolution with

the District of Columbia’s Department of Consumer and Regulatory

Affairs on February 19, 2020, and paid the $80 filing fee on that

date to dissolve the debtor.         I thus will thus assume that the

debtor was dissolved before distributions were to commence.

      In his Interim Trustee’s Final Report filed on March 10,

2020 (Dkt. No. 69),1 Bryan S. Ross, the trustee in this case

under Chapter 7 of the Bankruptcy Code (11 U.S.C.), proposes that

he will receive a 5% commission with respect to the disbursement

of surplus funds to the three nonprofit entities.             Under 11

U.S.C. § 326(a), a trustee is entitled to a commission “upon all

moneys disbursed or turned over in the case by the trustee to

parties in interest, excluding the debtor, but including holders

of secured claims.”     (Emphasis added.)

      What is at stake if Ross is allowed a 5% commission on



      1
        It appears that the document was called an Interim
Trustee’s Final Report because there were certain administrative
claims for professional fees and expenses that were being sought
and that, if allowed, would have to be paid.

                                       2
Case 19-00026-SMT   Doc 90   Filed 06/11/20 Entered 06/11/20 13:01:41   Desc Main
                             Document Page 3 of 7


surplus funds is that the three nonprofits would probably receive

at least $5,000.00 less in the aggregate than they would

otherwise.2    As set forth in the Memorandum Decision and Order

of April 6, 2020, I previously viewed the issue as being whether

the nonprofit entities could be treated as “parties in interest”

within the meaning of 11 U.S.C. § 326(a)3 and had not previously

viewed the issue instead as whether the three nonprofit entities

should be treated as standing in the shoes of the debtor.                In

addition, it was not clear that there had been fair notice of the

issue to those parties who might have a stake in addressing the


      2
        The trustee’s Report includes a line entry indicating
that net of a 5% commission, surplus funds are $130,091.09, which
equals $136,937.99 in surplus funds reduced by a 5% commission of
$6,846.90. However, the final amount of surplus funds will turn
on:

           (1) the amount of interest paid on allowed claims of
      creditors pursuant to 11 U.S.C. § 726(a)(5) (proposed by the
      Report to be at 2.67% per annum) which would equal almost
      $16,000.00 if the trustee pays claims by April 9, 2020; and

           (2) the extent to which the court grants a pending
      application of Ross’s special counsel for allowance of an
      administrative claim of $19,658.20.

If those amounts are allowed and paid out, that should leave
roughly $101,279.79 in surplus proceeds on hand, and a 5%
commission on that would be $5,063.99.
      3
        See Memorandum Decision and Order re Distribution of
Surplus Funds (Dkt. No. 45) entered on August 23, 2019. On
January 15, 2020, Ross filed his Response to Memorandum Decision
and Order re Distribution of Surplus Funds (Dkt. No. 59) setting
forth the three nonprofit entities chosen to receive the surplus
funds and setting arguments in favor of treating these recipients
of surplus funds as “parties in interest” such as to entitle Ross
to a 5% commission on the distribution of the surplus funds.

                                       3
Case 19-00026-SMT   Doc 90   Filed 06/11/20 Entered 06/11/20 13:01:41   Desc Main
                             Document Page 4 of 7


issue.   Accordingly, the Memorandum Decision and Order of April

6, 2020:

           (1) gave the District of Columbia, the three nonprofit

      entities, and the United States Trustee an opportunity to

      respond by April 28, 2020, regarding this issue of whether

      the three nonprofit entities ought to be deemed to stand in

      the shoes of the debtor such that no commission should be

      owed to Ross for distributing the surplus funds to those

      three nonprofit entities; and

           (2) gave Ross until May 15, 2020, to respond regarding

      this issue.

No one responded regarding this issue (except that the District

of Columbia filed a response (Dkt. No. 87) indicating that it

takes no position on the issue of whether Ross is entitled to a

5% commission.)

                                       II

                                   ANALYSIS

      Ross’s proposal that he receive a 5% commission on the

distribution of surplus funds to the three nonprofit entities

necessarily presupposes that the three nonprofit entities

are not deemed to stand in the shoes of the debtor (whose receipt

of distributions are not subject to a trustee’s commission).                If

the debtor received the surplus funds and then dissolved and

distributed the surplus funds to the three nonprofit entities,


                                       4
Case 19-00026-SMT   Doc 90   Filed 06/11/20 Entered 06/11/20 13:01:41   Desc Main
                             Document Page 5 of 7


Ross would not be entitled to a commission on the distribution of

surplus funds to the debtor.         Instead of the debtor dissolving

only after surplus funds are distributed, the debtor has been

dissolved first, and Ross will disburse funds to the three

nonprofit entities.     That ought not make a difference with

respect to whether Ross is entitled to a 5% commission on

disbursement of the surplus proceeds.           District of Columbia law

recognizes that the debtor’s assets must continue to be used for

charitable purposes akin to those the debtor had.             See D.C. Code

§ 29-410.03(a) (“Property held in trust or otherwise dedicated to

a charitable purpose shall not be diverted from its purpose [...]

unless the nonprofit corporation obtains an appropriate order

from the Superior Court to the extent required by and pursuant to

the law of the District on cy pres or otherwise dealing with the




                                       5
Case 19-00026-SMT   Doc 90    Filed 06/11/20 Entered 06/11/20 13:01:41   Desc Main
                              Document Page 6 of 7


nondiversion of charitable assets.”)4           The three nonprofit

entities stand in lieu of the debtor to continue serving

charitable purposes.         The distributions are thus similar to

distributions to heirs of a deceased individual debtor,

distributions that still must be treated as distributions to the

debtor.   The three nonprofit entities here similarly ought to be

treated as standing in the shoes of the debtor (whose receipt of

distributions are not subject to a trustee’s commission), and

thus as not subject to a commission.

                                       III

                                   CONCLUSION

      It is thus

      ORDERED that the proposal in the Interim Trustee’s Final

Report filed on March 10, 2020 (Dkt. No. 69) that the trustee,



      4
        See also 26 C.F.R. § 1.501(c)(3)-1(b)(4) (regarding
eligibility to be a 26 U.S.C. § 501(c)(3) organization) which
provides:

      Distribution of assets on dissolution. An organization
      is not organized exclusively for one or more exempt
      purposes unless its assets are dedicated to an exempt
      purpose. An organization’s assets will be considered
      dedicated to an exempt purpose, for example, if, upon
      dissolution, such assets would, by reason of a provision
      in the organization’s articles or by operation of law, be
      distributed for one or more exempt purposes, or to the
      Federal Government, or to a State or local government,
      for a public purpose, or would be distributed by a court
      to another organization to be used in such manner as in
      the judgment of the court will best accomplish the
      general purposes for which the dissolved organization was
      organized.

                                        6
Case 19-00026-SMT                                                                                    Doc 90               Filed 06/11/20 Entered 06/11/20 13:01:41   Desc Main
                                                                                                                          Document Page 7 of 7


Bryan S. Ross, receive a commission of 5% with respect to the

distributions of surplus funds required to be made to Headwaters

Relief Organization Incorporated; HOPE Animal-Assisted Crisis

Response; and Joseph’s House, Inc. is disapproved.

                                                                                                                                              [Signed and dated above.]

Copies to: Recipients of e-notification;

Via BNC Mailing via USPS:
     Headwaters Relief Organization, Inc.                                                                                                      Joseph’s House
     9400 Golden Valley Road                                                                                                                   1730 Lanier Place NW
     Golden Valley, MN 55427                                                                                                                   Washington, DC 20009

     HOPE Animal-Assisted Crisis Response
     1292 High Street, #182
     Eugene, OR 97401




R:\Common\TeelSM\Judge Temp Docs\National Emergency Medicine - Order Disapproving 5% Commission on Surplus Funds_v3.wpd
                                                                                                                                    7
